         Case 4:20-cv-02088-MWB Document 3-1 Filed 11/10/20 Page 1 of 1




                                 James Bopp, Jr. Admission Chart

Name of State or Federal           Bar No.         Date Admitted           Status with Bar/Court
Bar/Court


Indiana State Bar                  No. 2838-84         Oct. 10, 1973           Active
Indiana Supreme Court
Ohio Supreme Court                                     Renewed January 2015    Active
U.S. Supreme Court                                     Aug. 12, 1977           Active
U.S. Court of Appeals for the D.C.Circuit              June 28, 1999           Active
U.S. Court of Appeals for the 1st Circuit              Jan. 10, 1991           Active
U.S. Court of Appeals for the 2nd Circuit              Nov. 24, 1998           Active
                                                       Renewed Nov. 17, 2010
                                                       Renewed Aug. 18, 2015
U.S. Court of Appeals for the 3rd Circuit              Dec. 12, 2005           Active
U.S. Court of Appeals for the 4th Circuit              Oct. 28, 1996           Active
U.S. Court of Appeals for the 5th Circuit              Aug. 19, 1991           Active
U.S. Court of Appeals for the 6th Circuit              Dec. 18, 1995           Active
U.S. Court of Appeals for the 7th Circuit              July 15, 1977           Active
U.S. Court of Appeals for the 8th Circuit              June 19, 1994           Active
U.S. Court of Appeals for the 9th Circuit              July 13, 1994           Active
U.S. Court of Appeals for the 10th Circuit             Sept. 29, 1989          Active
U.S. Court of Appeals for the 11th Circuit             Sept. 29, 2014          Active
U.S. District Court for the S.D. of Indiana            Oct. 10, 1973           Active
U.S. District Court for the N.D. of Indiana            Jan. 18, 1974           Active
U.S. District Court for the W.D. of Michigan           Sept. 8, 1975           Active
U.S. District Court for the District of Arizona        March 31, 1998          Active
U.S. District Court for the District of Colorado       June 5, 2003            Active
U.S. District Court for the E.D. of Wisconsin          March 10, 2008          Active
U.S. District Court for the W.D. of Wisconsin          July 18, 2003           Active
U.S. District Court for D.C.         No. CO0041        June 5, 2006            Active
U.S. District Court for the N.D. of Florida            August 28, 2006         Active
